DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a Non-Final action in response to Election filed on 12/20/2021; the original application was filed on 07/06/2020. Accordingly, claims 1-7 and 21-34 are currently pending. Claims 1 and 11 are independent claims.
Information Disclosure Statement
The information disclosure statement (IDS) are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Mis-numbered claims 33, and 34 been renumbered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 7, 21-24 and 26-34 are rejected under 35 U.S.C. 103 as being unpatentable over Sawai et al. (US 2015/0334664 A1) in view of Cui et al. (US 2019/0222266 A1).

Regarding claims 1, 21 and 29, a computerized method of operating a wireless network having a plurality of base stations, the computerized method comprising:
identifying a radio frequency (RF) interference condition associated with at least one of the subset of the plurality of base stations, [FIG. 1B shows the possibility that radio signals transmitted from the secondary usage nodes Sn.sub.1, Sn.sub.2, Sn.sub.3 and Sn.sub.4 interfere with a downlink signal transmitted from the primary usage node Pn.sub.1 to the primary usage node Pn.sub.2, (Sawai et al., Paragraph 72)],
reducing a transmission power associated with at least a portion of the at least one base station, [to prevent such interference by secondary usage of a spectrum and avoid an adverse effect such as degradation of communication quality on the first communication service is to reduce a transmission power that is used for transmission of radio signals from the secondary usage nodes, (Sawai et al., Paragraph 73)],
[reduction of a transmission power leads to a decrease in the capacity of the second communication service and degradation of communication quality. Therefore, it is effective to increase a transmission power for the second communication service as much as possible within the range that does not cause interference on the first communication service, (Sawai et al., Paragraph 73)],
Sawai et al. fails to explicitly teach determining locations for each of a subset of the plurality of base stations, 
Cui et al. teaches that if the locations of the macro access point 102 and the one or more metro access points (106.sub.1, 106.sub.2) satisfy a defined location criterion (e.g., are within a defined distance), if the macro access point 102 and the one or more metro access points (106.sub.1, 106.sub.2) share a common cell edge, (Cui et al., Paragraph 21),
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify You et al. by determining locations for each of a subset of the plurality of base stations, (Cui et al., Paragraph 21), in order to mitigate interference in a heterogeneous network (HetNet) environment an enhanced inter-cell interference coordination, (Cui et al., Paragraph 21).

Regarding claims 2 and 22, the computerized method wherein the determining of the locations for each of the subset of the plurality of base stations comprises:
[Referring to FIG. 1A, primary usage nodes Pn.sub.1 and Pn.sub.2 are located inside a cell 10 of a first communication service, (Sawai et al., Paragraph 69)],
determining a location for at least one other base station of the plurality of base stations that is geographically proximate to the at least one base station of the subset, [Referring to FIG. 1A, primary usage nodes Pn.sub.1 and Pn.sub.2 are located inside a cell 10 of a first communication service, (Sawai et al., Paragraph 69)],
and forming a virtual grouping comprising the at least one base station, and the at least one other base station, [The primary usage node Pn.sub.1 is a base station (PBS: Primary Base Station) that provides the first communication service to a terminal device, the primary usage node Pn.sub.2 is a terminal device (PUE: Primary User Equipment) that is provided with the first communication service, (Sawai et al., Paragraph 69)].

Regarding claims 3 and 23, the computerized method wherein the forming of the virtual grouping comprising the at least one base station, and the at least one other base station comprises forming the virtual grouping comprising only a subset of a plurality of radio frequency sectors of one of the (i) the at least one base station, or (ii) the at least one other base station, [FIG. 1A, primary usage nodes Pn.sub.1 and Pn.sub.2 are located inside a cell 10 of a first communication service, (Sawai et al., Paragraph 69)].

Regarding claims 4, the computerized method of claim 1, wherein the identifying of the radio frequency (RF) interference condition associated with the at least one of the subset of the [FIG. 1A shows the possibility that radio signals transmitted from the secondary usage nodes Sn.sub.1, Sn.sub.2 and Sn.sub.3 interfere with an uplink signal transmitted from the primary usage node Pn.sub.2 to the primary usage node Pn.sub.1. In this case, there is a possibility that the primary usage node Pn.sub.1 fails to normally receive the uplink signal, or, even if it receives it, fails to obtain the desired service quality, (Sawai et al., Paragraph 71)].

Regarding claims 5, the computerized method of claim 1, wherein: 
the subset of the plurality of base stations form a shape having an outer boundary, [Indoor/outdoor location, (Cui et al., Paragraph 24)], 
the reducing of the transmission power associated with at least the portion of the at least one base station comprises reducing transmission power of at least one base station having a coverage area which intersects the outer boundary, [to prevent such interference by secondary usage of a spectrum and avoid an adverse effect such as degradation of communication quality on the first communication service is to reduce a transmission power that is used for transmission of radio signals from the secondary usage nodes, (Sawai et al., Paragraph 73)],
and the increasing of the transmission power of at least the portion of the another of the subset of the plurality of base stations to compensate for the loss of coverage area resulting  from the reducing comprises increasing transmission power of a base station having a coverage area which does not intersect the outer boundary, [reduction of a transmission power leads to a decrease in the capacity of the second communication service and degradation of communication quality. Therefore, it is effective to increase a transmission power for the second communication service as much as possible within the range that does not cause interference on the first communication service, (Sawai et al., Paragraph 73)].

Regarding claims 7, the computerized method of claim 1, wherein: the reducing the transmission power associated with at least the portion of the at least one base station comprises reducing a transmission power for only a subset of a plurality of individual sectors of the at least one base station, [avoid an adverse effect such as degradation of communication quality on the first communication service is to reduce a transmission power that is used for transmission of radio signals from the secondary usage nodes, (Sawai et al., Paragraph 73)],
and the increasing the transmission power of at least the portion of another of the subset of the plurality of base stations, comprises increasing a transmission power for only a subset of a plurality of individual sectors of another base station, [increase a transmission power for the second communication service as much as possible within the range that does not cause interference on the first communication service, (Sawai et al., Paragraph 73)].

Regarding claim 24, the computerized network apparatus of claim 23, wherein the reporting data comprises at least one of (1) a PCI (physical cell identifier), or transmit power, associated with an individual one of a plurality of sectors of the at least one other wireless access point apparatus of the plurality of wireless access point apparatus, [the query generated by the data reception component 202 can include data such as (but not limited to) the served physical cell ID (PCI) of the macro access point 102, the cell identifier (ID) associated with the macro access point 102, the Basic Service Set IDentifier (BSSID) and/or the Service Set Identifier (SSID), (Cui et al., Paragraph 39)].

Regarding claim 26, the computerized network apparatus of claim 21, wherein the  computerized network apparatus comprises one of: (i) a computerized network spectrum allocation process in data communication with the wireless network, or (ii) a computerized spectrum allocation proxy entity within the wireless network, [Figure 1A, Cell 10].

Regarding claim 27, the computerized network apparatus of claim 26, wherein: the computerized network apparatus comprises the spectrum allocation proxy entity within the wireless network, [a second communication service may be a supplementary communication service provided by femto-cells, relay stations or small or medium sized base stations for smaller service area than normal sized base stations within a service area of a normal sized base station, (Sawai et al., Paragraph 110)], and the spectrum allocation proxy entity, the at least one wireless access point apparatus, and the at least one other wireless access point apparatus are each operated by a common managed network operator, [The terminal devices 200a and 200b are secondary usage nodes that have a role of a coordinator (SSC: secondary spectrum coordinator) that operates to start secondary usage of the spectrum assigned to the first communication service, (Sawai et al., Paragraph 118)]. 

Regarding claim 28, the computerized network apparatus of claim 21, wherein the wireless network comprises a wireless network utilizing at least one of 3GPP (Third Generation Partnership Project) 4G (fourth Generation) Long Term Evolution or 5G (Fifth Generation) New Radio compliant infrastructure, the infrastructure utilizing Citizens Broadband Radio Service (CBRS) spectrum within the frequency range of 3.550 GHz to 3.700 GHz, and the computerized network apparatus comprises a CBRS SAS (Spectrum Allocation System), [The primary system in this case may be WiMAX (registered trademark) system, LTE (Long Term Evolution) system, LTE-A (LTE-Advanced) system or the like, (Sawai et al., Paragraph 87)].

Regarding claim 30, the computer readable apparatus of claim 29, wherein the plurality of instructions are further configured to, when executed on the processing apparatus, cause the computerized apparatus to: transmit data indicating that the base station apparatus must participate in a load balancing process controlled by the wireless network, [The reduced-power ABS ratio (e.g., number of reduced-power ABS to total number of subframes) can be modified according to various criteria, such as, but not limited to, real-time resource usage received from the neighbor access points, operator-defined policies received from a mobility network device, cell-edge users' throughput, and/or load balancing, (Cui et al., Paragraph 49)].

Regarding claim 31, the computer readable apparatus of claim 29, wherein: the base station apparatus comprises a base station disposed on the edge of a virtual cluster formed by the computerized base station management apparatus, [Figure 2D, Ref # Pn1 and Ref # Pn2],
 [to prevent such interference by secondary usage of a spectrum and avoid an adverse effect such as degradation of communication quality on the first communication service is to reduce a transmission power that is used for transmission of radio signals from the secondary usage nodes, (Sawai et al., Paragraph 73)].

Regarding claim 32, the computer readable apparatus of claim 29, wherein: 
the base station apparatus comprises a base station disposed on a non-edge portion of a virtual cluster formed by the computerized base station management apparatus, [Figure 3A, Ref # Pn1d and Ref # Pn1e],
and the transmission of the data relating to the one of increasing or decreasing of the transmission power of the base station apparatus, comprises transmission of data relating to an increasing of transmission power to compensate for at least some of a loss of coverage area within the virtual cluster based on a transmission power reduction of another base station apparatus within the virtual cluster, [reduction of a transmission power leads to a decrease in the capacity of the second communication service and degradation of communication quality. Therefore, it is effective to increase a transmission power for the second communication service as much as possible within the range that does not cause interference on the first communication service, (Sawai et al., Paragraph 73)].

Regarding claim 33, the computer readable apparatus of claim 29, wherein the plurality of instructions are further configured to, when executed on the processing apparatus, cause the computerized apparatus to: 
receive, from the base station apparatus, identifying data associated with one or more base station apparatus, [At 502, cell profile data associated with a set of neighboring cells, such as, but not limited to a cell-type data (e.g., that represents capabilities/ features/ characteristics of a cell), antenna configuration (e.g., tilt/pattern/mounting), power level, MIMO, carrier aggregation, indoor/outdoor location, geographical location, public/privately owned, cell capacity, etc., can be received, for example, by a macro cell, (Cui et al., Paragraph 48)], 
determine, based at least on the identifying data and the data relating to the location, that the one or more base station apparatus is geographically proximate to the base station apparatus, [geographical location, public/privately owned, cell capacity, etc., can be received, for example, by a macro cell, (Cui et al., Paragraph 48)], 
based at least one the identifying data, transmit, to the base station apparatus, data indicative of one or more respective network addresses of one or more base station apparatus to enable the base station apparatus to establish data communication with the one or more base station apparatus, [Cui et al., Figure 5, Steps  502-510].

Regarding claim 34, the computer readable apparatus of claim 32, wherein:  the identifying data comprises one or more respective PCI (physical cell identifier) values associated with the one or more base station apparatus, [the query generated by the data reception component 202 can include data such as (but not limited to) the served physical cell ID (PCI) of the macro access point 102, the cell identifier (ID) associated with the macro access point 102, the Basic Service Set IDentifier (BSSID) and/or the Service Set Identifier (SSID), (Cui et al., Paragraph 39)], 
the data indicative of the one or more respective network addresses comprises one or more respective IP (Internet Protocol) addresses associated with the one or more base station apparatus, [The PDN GW 712 performs IP address allocation for the MS 704, as well as QoS enforcement and implements flow-based charging according to rules from a Policy Control and Charging Rules Function (PCRF) 716, (Cui et al., Paragraph 58)], 
and the enablement of the base station apparatus to establish the data communication with the one or more base station apparatus comprises enablement of the base station apparatus to establish an 3GPP (Third Generation Partnership Project) X2 connection with the one or more base station apparatus, [the data reception component 202 can request and/or receive the cell profile data from the access points (e.g., neighbor access point(s)), for example, during (or subsequent to) establishment of a peer-to-peer (P2P) link (e.g., X2 interface) between the macro access point 102 and the respective access points, (Cui et al., Paragraph 28)].





Allowable Subject Matter
Claims 6 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor. Joseph Avellino can be reached at 571-272-3905. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478